Title: To George Washington from Uvedale Price, 31 March 1798
From: Price, Uvedale
To: Washington, George



Sir
Foxley [Herefordshire, England]March 31st 1798

The subject of the work which I have taken the liberty of sending to you, may possibly have engaged but little of your attention, occupied as you have been with affairs of the highest importance; yet still, whatever relates to the pleasures which arise from visible objects, & from all their various characters, combinations, & effects, cannot be foreign to a cultivated mind. The best title which this work can claim to your notice is, that it opposes a kind of systematic despotism in gardening; by which term, taken in an extended sense, I mean all that is done for the purpose of improving

the outward appearance of natural objects. In this country, nearly for these last forty years, there has been a close resemblance between the prevailing system in politics, & that in gardening: whatever has a strongly marked character either in our minds, or our places, was to be new-modelled according to those prevailing systems, & reduced to the tamest uniformity. It has been your noble task, (the noblest that man can perform) to free a whole empire from so degrading a system in politics: the humble task in which I have been engaged, I trust is not totally without it’s use; for whatever teaches men to think for themselves, & points out more liberal & enlarged principles even in the slightest matters, may assist in strengthening the general habit of the mind.
Mr West, whose eminent talents in the highest line of painting reflect so much honour both on his native, & on his adopted country, has frequently talked to me with enthusiasm of the picturesque character of american scenery, as infinitely beyond any thing that we are here acquainted with: perhaps therefore the discussion of a character, which, though mixed with all that is sublime & beautiful, is so peculiarly displaid in that scenery, may not be uninteresting to you, & may prove no unworthy relaxation of your mind, now that it is free from the immediate care of watching over the country which your exertions had preserved. May you long enjoy the exalted pleasure of contemplating the great work in which you bore so distinguished a part, & the inestimable benefits which it has diffused among your grateful fellow citizens. I am Sir with the truest respect Your sincere admirer & well wisher

Uvedale Price

